 Case: 4:16-cv-01437-NAB Doc. #: 72 Filed: 02/23/21 Page: 1 of 4 PageID #: 292




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


CEMENT MASONS LOCAL 527, et al.,               )
                                               )
             Plaintiffs,                       )
                                               )
        v.                                     )           Case No. 4:16-CV-1437 NAB
                                               )
PALAZZOLO CONSTRUCTION, LLC,                   )
                                               )
             Defendant.                        )

                                 MEMORANDUM AND ORDER

         This closed matter is before the Court on Plaintiffs’ Memorandum to the Court and

Motion for Leave to File Instanter Plaintiffs’ Statement Regarding Appropriateness of Personal

Contempt Against John Palazzolo. (Docs. 70, 71.) As is set forth below, the Court will require

John Palazzolo to appear and show cause why he should not be incarcerated for failure to comply

with the Court’s orders.

   I.          Background

         The Court previously granted Plaintiffs’ motion for contempt against Defendant

Palazzolo Construction, LLC. Defendant’s conduct and omissions that led to a finding of

contempt are set forth in the Court’s July 27, 2018 and November 25, 2020 orders related to

Plaintiffs’ post-judgment motion for contempt, and they will not be repeated here. (Docs. 65,

69.) Ultimately Defendant Palazzolo Construction, LLC was found to be in contempt of this

Court, Plaintiffs’ request for an award of attorney’s fees and costs incurred in bringing their

motion for contempt was granted, and Plaintiffs’ request for body attachment was granted but

held in abeyance. The Court gave Defendant an opportunity to purge itself of the contempt order,

and Defendant failed to do so.
 Case: 4:16-cv-01437-NAB Doc. #: 72 Filed: 02/23/21 Page: 2 of 4 PageID #: 293




          With respect to Plaintiffs’ Memorandum in Support of Body Attachment, Plaintiffs

sought the body attachment of John Palazzolo, the principal of Defendant Palazzolo

Construction, LLC. Considering the time that has passed since Plaintiffs’ motion and the severity

of the relief sought, on November 25, 2020, the Court instructed Plaintiffs to serve the Court’s

orders on Defendant and Mr. Palazzolo, and to confirm the appropriate address at which Mr.

Palazzolo may be found for execution of a writ of body attachment. In response to the Court’s

Order, Plaintiffs filed the present submissions.

   II.       Plaintiffs’ Memorandum to the Court

          On December 9, 2020, Plaintiffs filed a Memorandum to Court. (Doc. 70.) Plaintiffs’

submission included an affidavit confirming the Court’s Orders dated May 4, 2018, July 27,

2018, and November 25, 2020 were personally served on John Palazzolo, along with a letter

from Plaintiffs’ counsel to Mr. Palazzolo. In the letter dated December 2, 2020, Plaintiffs

reminded Mr. Palazzolo of the judgment entered against Defendant Palazzolo Construction,

LLC, Defendant’s failure to appear for deposition and produce documents, Defendant’s failure to

respond to the Court’s orders, and the finding of contempt against Defendant. (Doc. 70-2.)

Plaintiffs advised Mr. Palazzolo that to avoid the contempt and issuance of a Writ of Body

Attachment, Mr. Palazzolo must contact Plaintiffs’ counsel to make arrangements to appear for a

deposition and produce the requested documents.

   III.      Plaintiffs’ Motion for Leave to File Instanter Plaintiffs’ Statement Regarding
             Appropriateness of Personal Contempt Against John Palazzolo

          On February 2, 2021, Plaintiffs filed their Motion for Leave to File Instanter Plaintiffs’

Statement Regarding Appropriateness of Personal Contempt Against John Palazzolo. (Doc. 71.)

In support thereof, Plaintiffs state they experienced a delay in obtaining the information set forth

due to misinformation provided by Defendant. Defendant has not opposed or otherwise

                                                   2
 Case: 4:16-cv-01437-NAB Doc. #: 72 Filed: 02/23/21 Page: 3 of 4 PageID #: 294




responded to Plaintiffs’ motion. Accordingly, in the interest of full consideration of the issues

that remain open in the Court’s Orders dated July 27, 2018 and November 25, 2020, Plaintiffs’

Motion for Leave to File Instanter Plaintiffs’ Memorandum in Support of Body Attachment and

Affidavit for Attorneys’ Fees is hereby GRANTED. (Doc. 71.) The Court will now consider

Plaintiffs’ Statement.

         In the Statement, Plaintiffs’ counsel states that he telephoned Mr. Palazzolo, who stated

that Defendant Palazzolo Construction, LLC was no longer in business. (Doc. 71-1.) However,

Defendant maintains a web page which reflects that it is still in business, and Plaintiffs attach a

copy of the web page to their Statement as Exhibit 1. Plaintiffs also utilized a private investigator

to contact Mr. Palazzolo to determine whether Defendant is still in business. (Doc. 71-2.) On

February 1, 2021, the investigator informed Plaintiffs’ counsel that Mr. Palazzolo still operates

his company in the construction field. (Doc. 71-3.)

         Despite multiple opportunities to cure its noncompliance with Court orders, Defendant

and its principal, John Palazzolo, have shown their contempt for this Court, and a writ of body

attachment is appropriate. Not least among the evidence of Mr. Palazzolo’s contempt is the fact

that he was found and personally served with the Court’s Orders and failed to contact Plaintiffs’

counsel or the Court. Further, Mr. Palazzolo told Plaintiffs’ counsel that Defendant is no longer

in business, despite a private investigator’s findings to the contrary. Under these circumstances,

the Court finds that Mr. Palazzolo continues to be the correct person to bring before this Court

for an examination under oath and to show cause why he should not be incarcerated for failure to

comply with the Court’s orders.

   IV.      Conclusion

         Accordingly,



                                                 3
 Case: 4:16-cv-01437-NAB Doc. #: 72 Filed: 02/23/21 Page: 4 of 4 PageID #: 295




         IT IS HEREBY ORDERED that Plaintiffs’ Motion for Leave to File Instanter

Plaintiffs’ Statement Regarding Appropriateness of Personal Contempt Against John Palazzolo is

GRANTED. (Doc. 71.)

         IT IS FURTHER ORDERED that Plaintiffs’ request for a Writ of Body Attachment

against Mr. Palazzolo is GRANTED. Mr. Palazzolo has previously been found at 442 Argent

Ave, St. Louis, Missouri 63135. The United States Marshals are directed to bring Mr. Palazzolo

before this Court without undue delay with costs assessed jointly against Mr. Palazzolo and

Defendant Palazzolo Construction, LLC.

         IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this Order to

Defendant Palazzolo Construction, LLC at 11050 Mars Lane, Maryland Heights, Missouri

63042.

         IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this Order to

John Palazzolo at 442 Argent Ave, St. Louis, Missouri 63135.




                                               NANNETTE A. BAKER
                                               UNITED STATES MAGISTRATE JUDGE

Dated this 23rd day of February, 2021




                                              4
